Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 10/12/22 as being acknowledged and entered.  By this amendment claims 8-20 are canceled, and claims 1-7 and 21-23 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oike (US PGPub 202/0075618)
Claim 1:  Oike teaches (Figs. 5, 7) a semiconductor device comprising: a stack structure (2) including a plurality of interlayer insulating (22) and a plurality of gate conductive layers (21), which are stacked in an alternating manner (Fig. 1); at least one support structure (37c) penetrating the stack structure in a substantially vertical manner, the at least one support structure being formed in a contact region (Tap); a first barrier layer (36c) over a sidewall of each of the at least one support structure; a contact plug (37b) penetrating the stack structure in a substantially vertical manner, the contact plug being formed in the contact region; a source line layer (12/13) and a contact plug layer (11a) that are disposed on a bottom of the stack structure, the contact plug being connected to the contact pad, the source line layer being connected to the at least one support structure (37c); the contact plug being connected to a contact pad (38) that is disposed a the bottom of the stack structure; an isolation layer (17) placed between the source line layer and the contact pad; a vertical structure (2nd 37c/CL) (Fig. 5) penetrating at least one gate conductive layer and at least one interlayer insulating layer in a substantially vertical manner, the at least one gate conductive layer and at least one interlayer insulating layer being disposed at an upper end portion of the stack structure, wherein the at least one support structure is formed of an oxide layer [0047], wherein the contact plug is spaced apart from the first vertical structure (Fig. 7), and wherein the isolation layer separates the source line layer and the contact pad (Fig. 7).
Claim 2:  Oike teaches (Figs. 5, 7) each of the contact plugs includes a conductive layer (37b) for contact plug and a second barrier layer (37c) that surrounds the conductive layer for contact plugs.  
Claim 3:  Oike teaches (Figs. 5, 7) the first barrier layer [0047] and the second barrier layer (SP) [0059] are made of the same material.
Claim 4:  Oike teaches (Figs. 2) channel plugs (CL) penetrating the stack structure in a substantially vertical manner; DOCKET: PA4060-0wherein the at least one support structure (37c) and the first vertical structure (2nd 37c) are formed of the same material.
Claim 5:  Oike teaches (Figs. 5, 7) the at least one support structure (HR) is formed in a line shape, extending in one direction (vertically).  
Claim 6:  Oike teaches (Figs. 5) a second vertical structure (multiple 37c) penetrating the stack structure in a substantially vertical manner, wherein the at least one support structure (HR) and the second vertical structure do not overlap each other.  
Claim 7:  Oike teaches (Figs. 5) the at least one support structure (HR) has a quadrangular shape, a circular shape, a cross (+) shape or a concave shape, and wherein the at least one support structure is disposed to surround the periphery of the contact plug (HU).
Claim 21:  Oike teaches (Figs. 7) wherein the second vertical structure (multiple 37c), the contact plug (37b) and the at least one support structure (37c) penetrate the bottom of the stack structure, and wherein the at least one support structure is disposed between the second vertical structure and the contact plug.
Claim 22:  Oike teaches (Figs. 7) a bottom of the at least one support structure  is disposed at a level where an interface between the contact plug and the contact pad is disposed, and wherein the at least one support structure extends from the bottom of the at least on support structure to penetrate a top of the stack structure.  
Claim 23:  Oike teaches (Figs. 7) the first vertical structure (CL) is formed in a cell region, and wherein the first vertical structure is surrounded by at least one gate conductive layer (21) and the at least one interlayer insulating layer (22) without another layer in between.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Primary Examiner, Art Unit 2814